DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baba (WO 2016208142, from hereinafter “Baba”. For each of referencing, the FIG. numbers and paragraph numbers provided will be from US Patent Application Publication Number 20180005810, the WIPO is being used for the priority and publication date(s)).
In regards to claims 1-3, 5, 14-15 and 20 Baba teaches an electron-ion interaction module for use in a mass spectrometer (see, i.e., abstract) comprising a plurality of rod sets arranged relative to one another such that said rod sets share a common longitudinal axis and each of said rod sets is longitudinally separated from an adjacent rod set by a gap, each of said rod sets comprising a plurality of rods arranged around said common longitudinal axis (FIGS. 1 and 4, paragraphs 0017-0022, claim 18, etc.), at least one magnet disposed around said rod sets so as to at least partially surround one or more 
In regards to claim 4, Baba teaches that said plurality of rod sets comprises at least three rod sets (paragraphs 0017-0018, 0048, 0053, etc.).
In regards to claims 6 and 16, Baba teaches that said magnetic field has a strength in a range from about 0.1-21 Tesla (paragraphs 0014, 0022, 0039, 0044 and 0056, at least).
In regards to claims 7 and 17, Baba teaches that said one or more RF voltage sources are configured to generate RF voltages at a frequency in a range of about 200 kHz-100 MHz (paragraphs 0018 and 0046).
In regards to claims 8 and 18, Baba teaches that said RF voltages have an amplitude in a range of 100V-10 kV (paragraphs 0046-0069).
In regards to claims 9 and 19, Baba teaches that said gap separating adjacent quadrupole rod sets is in a rage of 0.1-10 mm (paragraph 0050).
In regards to claim 10, Baba teaches a plurality of ion-trapping rods disposed between two or more rods of at least one of said rod sets, and a DC voltage source for applying one or more DC voltages to said 1on-trapping rods for trapping at least a portion of said ions within a volume of said at least one of said rod sets (paragraphs 0046-0069).
In regards to claim 11, Baba teaches an electrode disposed in proximity of an exit port of said plurality of rod sets and configured for providing axial trapping of the ions upon application of a suitable voltage thereto (paragraphs 0046-0069).
In regards to claim 12, Baba teaches a controller in communication with said at least one RF voltage source for controlling application of RF voltages to the rods of said rod sets (paragraphs 0046-0069).
In regards to claim 13, Baba teaches that the module is an EID module (see, i.e., paragraph 0056).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881